Case
Case 1:19-cv-00105-PGG-RWL
     1:19-cv-00105-PGG-RWL Document
                           Document 24
                                    23 Filed
                                       Filed 07/29/20
                                             01/23/20 Page
                                                      Page 1
                                                           1 of
                                                             of 3
                                                                3
Case 1:19-cv-00105-PGG-RWL
Case 1:19-cv-00105-PGG-RWL Document
                           Document 24
                                    23 Filed
                                       Filed 07/29/20 Page 2
                                             01/23/20 Page 2 of
                                                             of 3
                                                                3
   Case 1:19-cv-00105-PGG-RWL
   Case 1:19-cv-00105-PGG-RWL Document
                              Document 24
                                       23 Filed
                                          Filed 07/29/20 Page 3
                                                01/23/20 Page 3 of
                                                                of 3
                                                                   3
MEMO ENDORSED:

The application is denied. There is a strong presumption in favor of public access to judicial
documents. See In re Orion Pictures Corp., 21 F.3d 24, 26 (2d Cir. 1994) (“[C]ourts have
recognized a strong presumption of public access to court records. This preference for public
access is rooted in the public’s first amendment right to know about the administration of
justice.”); see also Hartford Courant Co. v. Pellegrino, 380 F.3d 83 (2d Cir. 2004) (noting that the
“press and public possess a qualified First Amendment right of access to docket sheets”).
Moreover, the entity that controls Leagle.com is not a party to this lawsuit and it would therefore
be inappropriate for this Court to direct that entity to remove information from its website. See,
e.g., United States v. Regan, 858 F.2d 115, 120 (2d Cir. 1988) (“[A] court generally may not issue
an order against a nonparty.”); Deem v. DiMella-Deem, No. 18-CV-11889 (KMK), 2019 WL
1958107, at *10 (S.D.N.Y. May 2, 2019), aff’d, 2020 WL 1813550 (2d Cir. Apr. 9, 2020) (“[C]ourts
generally not order injunctive relief against non-parties. . . .”). The Clerk of Court is directed to
terminate the motion and close the case. Copy mailed by chambers.

SO ORDERED.



Dated: July 29, 2020
